Exhibit 10.1

UNITIL CORPORATION

SEVERANCE AGREEMENT

        THIS AGREEMENT, dated this XX day of XXXXX, XXXX, made effective as of
the date on which a Change in Control (as defined in paragraph 2) occurs, by and
among UNITIL Corporation (“UNITIL”), a New Hampshire corporation, Exeter &
Hampton Electric Company, a New Hampshire corporation and a wholly-owned
subsidiary of UNITIL (“Subsidiary”) (UNITIL and Subsidiary are herein referred
to collectively as the “Company”) and XXXXXXX XXXXXXXX having an address at
XXXXXXX XXXX, XXXXXXXXX, XXX XXXXXXXXX XXXXX (the “Employee”).

        W I T N E S S E T H    T H A T:

        WHEREAS, the Employee is an employee of the Company and an integral part
of its management who participates in the decision making process relative to
short and long-term planning and policy for the Company;

        WHEREAS, the Board of Directors of UNITIL, at its meeting on September
16, 1988, determined that it would be in the best interests of UNITIL, its
shareholders and the Employee to assure continuity in the management of the
Company’s administration and operations in the event of a Change in Control by
entering into an employment agreement to retain the services of the Employee,
and the Board of Directors of Subsidiary, at its meeting on September 16, 1988,
made the same determination; and

        WHEREAS, the Employee agrees to the amendment and restatement of the
previously described employment agreement as set forth herein and as approved by
the Board of Directors of UNITIL at its meeting on January 17, 1989.



        NOW, THEREFPORE, it is hereby agreed by and between the parties hereto
as follows:

1. Employment. The Company agrees to continue the Employee in its employ and the
Employee agrees to remain in the employ of the Company for the period stated in
paragraph 4 hereof and upon the other terms and conditions herein provided.


2. Change in Control. The term, “Change in Control,” shall mean the occurrence
of any of the following:


     (a) UNITIL receives a report on Schedule 13D filed with the Securities and
Exchange Commission pursuant to Section 13(d) of the Securities Exchange Act of
1934, as amended (hereinafter referred to as the “Exchange Act”), disclosing
that any person, group, corporation or other entity is the beneficial owner,
directly or indirectly, of twenty-five percent or more of the outstanding common
stock of UNITIL;


     (b) any person (as such term is defined in Section 13(d) of the Exchange
Act), group, corporation or other entity other than UNITIL or a wholly-owned
subsidiary of UNITIL, purchases shares pursuant to a tender offer or exchange
offer to acquire any common stock of UNITIL (or securities convertible into
common stock) for cash, securities or any other consideration, provided that
after consummation of the offer, the person, group, corporation or other entity
in question is the beneficial owner (as such term is defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of twenty-five percent or more of the
outstanding common stock of UNITIL (calculated as provided in paragraph (d) of
Rule 13d-3 under the Exchange Act in the case of rights to acquire common
stock);


     (c) the stockholders of UNITIL approve (i) any consolidation or merger of
UNITIL in which UNITIL is not the continuing or surviving corporation or
pursuant to which shares of common stock of UNITIL would be converted into cash,
securities or other property, or (ii) any sale, lease, exchange or other
transfer (in one transaction or a series of related transactions) of all or
substantially all the assets of UNITIL; or


     (d) there shall have been a change in a majority of the members of the
Board of Directors of UNITIL within a 25 month period unless the election or
nomination for election by the UNITIL’s stockholders of each new director was
approved by the vote of two-thirds of the directors then still in office who
were in office at the beginning of the 25 month period.


        Notwithstanding anything to the contrary in the foregoing, a “Change in
Control” shall not mean or be construed to be a transaction solely pursuant to
which Fitchburg Gas and Electric Light Company (“FG&E”) becomes a direct or
indirect wholly-owned subsidiary of UNITIL, whether by way of a merger with a
subsidiary of UNITIL or otherwise.

3. Position and Responsibilities. During the period of employment hereunder, the
Employee agrees to serve the Company in an executive capacity. Such service
shall involve duties and responsibilities at least equal in importance and scope
to those of the Employee’s position immediately prior to the effective date of
this Agreement, as the Board of Directors, the Chairman of the Board of
Directors or chief executive officer or any other executive officer of the
Company to whom the Employee reports may from time to time determine. During
said period, the Employee also agrees to serve, if elected, as an officer and/or
director of any subsidiary or affiliate of the Company.


4. Term and Duties.


     (a) The period of the Employee’s employment under this Agreement shall be
deemed to have commenced as of the effective date of this Agreement and shall
continue for a period of 36 full calendar months thereafter.


     (b) During the period of employment hereunder and except for illness or
incapacity and reasonable vacation periods, the Employee’s business time,
attention, skill and efforts shall be exclusively devoted to the business and
affairs of the Company; provided, however, that nothing in this Agreement shall
preclude the Employee from devoting time during reasonable periods required for


  (i) serving as a director or member of a committee of any company or
organization involving no conflict of interest with the Company or any of its
subsidiaries or affiliates or serving as an officer or director of and rendering
services to Fitchburg Gas and Electric Light Company (“Fitchburg”),


  (ii) delivering lectures and fulfilling speaking engagements, and


  (iii) engaging in charitable and community activities, provided that such
activities do not materially affect or interfere with the performance of the
Employee’s obligations to the Company.


5. Compensation.


     (a) For all services rendered by the Employee in any capacity during
employment under this Agreement, including services as an executive, officer,
director, or member of any committee of the Company or of any subsidiary or
affiliate of the Company, the Company shall pay the Employee a fixed salary at
an annual rate not less than the annual rate of salary being paid to Employee
immediately prior to the effective date of this Agreement. Such salary shall be
subject to such periodic percentage increases after the effective date of this
Agreement as the Company pays generally to the Company’s senior management
employees from time to time, and shall be payable in accordance with the
customary payroll practices of the Company. Such periodic increases in salary,
once granted, shall not be subject to revocation.


     (b) In addition to the salary payable under subsection (a), above, the
Company shall also pay to the Employee annual bonuses in an amount at least
equal to the amount of the last payment to the Employee under any short-term
incentive performance program of the Company or any subsidiary of the Company in
effect during the twelve month prior to the effective date of this Agreement.
Nothing in this subsection (b) shall be deemed to require the Company to (i)
have or continue an incentive performance program in effect prior to the
effective date of this Agreement or (ii) award to the Employee any bonuses under
such program prior to the effective date of this Agreement.


     (c) Nothing in this Agreement shall preclude or affect any rights or
benefits that may now or hereafter be provided for the Employee or for which the
Employee may be or become eligible under any bonus or other form of compensation
or employee benefit plan now existing or that may hereafter be adopted or
awarded by the Company. Specifically, the Employee shall:


  (i) participate in the UNITIL Corporation Retirement Plan, the Concord
Electric Company Retirement or the Exeter & Hampton Electric Company Retirement
Plan, depending upon which of said retirement plans the Employee was
participating in immediately prior to the effective date of this Agreement, and
any related excess benefit or supplemental retirement program (hereinafter
referred to collectively as the “Retirement Program”);


  (ii) participate in any savings or thrift plan maintained by the Company;


  (iii) participate in any stock option, stock appreciation right, equity
incentive or deferred compensation plan maintained by the Company;


  (iv) participate in the Company’s death benefit plans;


  (v) participate in the Company’s disability benefit plans;


  (vi) participate in the Company’s medical, dental and health and welfare
plans; and


  (vii) participate in equivalent successor plans of the Company for which
senior management employees are eligible;


  provided, however, that nothing in this Agreement shall preclude the company
from amending or terminating any such plan or program, on the condition that
such amendment or termination is applicable to all of the Company’s senior
management employees generally. For purposes of the foregoing, any plan or
program maintained by any subsidiary of the Company which is made available to
the senior management of the Company and its subsidiaries taken as a whole,
shall be deemed to be a plan or program maintained by the Company.


6. Business Expenses. The Company shall pay or reimburse the Employee for all
reasonable travel or other expenses incurred in connection with the performance
of the Employee’s duties under this Agreement in accordance with such procedures
as the Company may from time to time establish.


7. Additional Benefits. Nothing in this Agreement shall affect the Employee’s
eligibility to participate in all group health, dental, hospitalization, life,
travel or accident or other insurance plans or programs and all other
perquisites, fringe benefit or retirement plans or programs and all other
perquisites, fringe benefit or retirement plans or additional compensation,
including termination pay programs, which the Company or any subsidiary of the
Company may hereafter, in their sole and absolute discretion, elect to make
available to the senior management employees of the Company generally, and the
Employee shall be eligible to receive, during the period of employment under
this Agreement, all benefits and emoluments for which key employees are eligible
under every such plan, program, perquisite or arrangement to the extent
permissible under the general terms and provisions thereof.


8. Termination of Employment. Notwithstanding any other provision of this
Agreement, the Employee’s employment under this Agreement may be terminated:


     (a) by the Company, in the event of the Employee’s conviction for the
commission of a felony or in the event of the Employee’s fraud or dishonesty
which has resulted or is likely to result in material economic damage to the
Company or any of its subsidiaries, as determined in good faith by the Directors
of the Company at a meeting of the Board of Directors at which the Employee is
provided an opportunity to be heard;


     (b) by either the Company or the Employee, if the Employee accepts
employment or a consulting position with another company (provided, that the
foregoing shall not apply with respect to Fitchburg);


     (c) by the Employee, if he determines in good faith that there has been any
(i) material change by the Company of the Employee’s functions, duties or
responsibilities which change would cause the Employee’s position with the
Company to become of less dignity, responsibility, importance, prestige or scope
from that described in paragraph 3 above, including, without limitation, a
diminution in perquisites to which the Employee is currently entitled, such as
office size and status, and secretarial and clerical staff, (ii) assignment or
reassignment by the Company of the Employee to another place of employment more
than 50 miles from the Employee’s current place of employment, (iii)
liquidation, dissolution, consolidation or merger of the Company, or transfer of
all or substantially all of its assets, other than a transaction in which a
successor corporation with a net worth at least equal to that of the Company
assumes this Agreement and all obligations and undertakings of the Company
hereunder, (iv) reduction in the Employee’s total compensation or any component
thereof, as specified in paragraph 5 above, except as part of a salary reduction
program affecting the management employees of the Company and its subsidiaries
generally, or (v) other material breach of this Agreement by the Company, by
written notice to the Company, specifying the event relied upon for such
termination and given at any time within 1 year after the occurrence of such
event; or


     (d) by the Employee, if there is a termination of the Service Agreement by
and between the Company and UNITIL Service Corp. (“UNITIL Service”) dated as of
January 23, 1985 (the Service Agreement); or


     (e) by the Company upon the Disability or death of the Employee. For
purposes of this Agreement, the term “Disability” is defined as the inability of
the Employee to engage in his regular occupation for 12 consecutive months and
the inability thereafter to engage in any occupation in which the Employee could
reasonably expect to engage giving due consideration to Employee’s education,
training and experience. The Employee must be under the regular medical care of
a physician in connection with treatment for Disability.


9. Payments Upon Termination of Employment.


     (a) In the event of any termination of the Employee’s employment hereunder
(i) by the Employee pursuant to paragraph 8(c) and 8(d) above, or (ii) by the
Company for any reason other than one of those specified in paragraph 8(a), 8(b)
or 8(e) above, then, within five (5) business days after such termination
(except as provided in paragraph 9(s)(iv)(2)) the Company shall pay to the
Employee the following amounts, and shall provide the Employee and the
dependents, beneficiaries and estate of the Employee with the following, as
liquidated damages or severance pay, or both:


  (i) A lump sum cash amount equal to the present value of the product obtained
by multiplying (l) the monthly amount of the salary and one-twelfth the annual
bonus provided for in paragraphs 5(a) and 5(b) above, which was being paid by
the Company to the Employee at the time of such termination, by (2) 36;


  (ii) A lump sum cash amount equal to the present value of the excess of (1)
the aggregate benefit that would have been paid under the Retirement Program
described in paragraph 5(c)(i), above, as in effect on the date of this
Agreement. If the Employee had continued to be employed and to be entitled to
service credit for eligibility and benefit purposes during the 36-month period
immediately following such termination, over (2) the aggregate benefit actually
payable under the Retirement Program and any successor retirement program of the
Company. For purposes of such calculation, the following assumptions shall
apply: (1) that the Employee would continue to be compensated during the 36
month period following termination at an annual rate of compensation equal to
that used to calculate the payments provided by paragraph 9(a) above, calculated
on the basis of the compensation amount used in the benefit formula under the
Retirement Program; (2) that the Employee is fully vested in the benefit payable
under the Retirement Program; and (3) that the aggregate benefit that would have
been paid under the Retirement Program is as of either the normal or early
retirement date for which the Employee would have qualified, if the Employee
were still employed on that date, whichever would produce the highest present
value amount payable under this paragraph; and (4) that for purposes of the
calculation of the lump sum cash amount as described herein it will be assumed
that the Employee would receive aggregate retirement benefits for a period to be
determined by an actuarial analysis in accordance with the standard assumptions
used in providing annual funding for the Company’s normal Retirement Program.


  (iii) A lump sum cash amount equal to the present value of the contributions
which would have been made by the Company or any subsidiary of the Company to
the Employee’s account pursuant to any savings or thrift plan maintained by the
Company or any subsidiary of the Company in which the Employee was participating
immediately prior to such termination, calculated as if the Employee had
continued to be employed and to be entitled to such contributions during the
36-month period immediately following such termination, at a rate of
contribution equal to that made by the Company or any subsidiary of the Company
during the most recent contribution period preceding such termination; and


  (iv) A lump sum cash amount equal to (1) the economic benefit that the
Employee would have received on any outstanding Company stock options, including
any associated dividend equivalents, assuming such options remained unexercised
until the day preceding the expiration of the grant on such options, based on
assumptions determined by the Compensation Committee upon advice of an
independent financial advisor and (2) the spread on any Company stock options
which would have been granted to the Employee during the 36-month period
immediately following such termination. For purposes of paragraph 9(a)(iv)(2)
hereof, the following assumptions shall apply: (1) that the Employee continued
to be employed during such 36-month period, and (2) if such termination occurs
prior to the first grant of options to the Employee in calendar year 1990, that
the Employee would have received a grant of options to purchase the number of
shares which the Employee is entitled to purchase under the option or options
that the Employee received in calendar year 1989, and, if such termination
occurs thereafter, that the Employee would have continued receiving annual
grants of options to purchase a number of shares of the Company’s common stock
equal to the number of shares which the Employee is entitled to purchase under
the option or options that the Employee received in the calendar year in which
the Employee lasts received options to purchase Company common stock (assuming
such options are exercisable in full and excluding options granted in calendar
year 1989 and 1990), and calculated on the assumption that such options were
granted to the Employee at the beginning of each calendar year during such
36-month period at the same time and at the same exercise price as the option to
purchase Company common stock which is first granted to any other senior
executive of the Company during each such year; provided, however, that if the
Employee was granted an option to purchase Company common stock during the
calendar year in which his employment terminates and prior to such termination
of employment, no additional payments shall be made to him under this paragraph
9(a)(iv)(2) with respect to such calendar year; further provided, that for
purposes of this paragraph 9(a)(iv)(2), the spread shall be calculated based on
the closing price of the Company’s common stock on the last business day of such
36-month period; and further provided, that if such 36-month period does not end
with the month of December, the payment to the Employee under this paragraph
9(a)(iv)(2) with respect to the calendar year in which such 36-month period ends
shall be multiplied by a fraction, the numerator of which is the number of
months of the 36-month period in such year and the denominator of which is
twelve. Any payment to the Employee under this paragraph 9(a)(iv)(2) shall be
made within five (5) business days after the expiration of such 36-month period
unless delayed pursuant to the following paragraph. For purposes of this
paragraph 9, the term “spread” means the excess, if any, of the closing price on
a national stock exchange (or if the stock is no longer traded on a national
stock exchange, any regional or over-the-counter exchange on which it is traded)
of the Company’s stock multiplied by the number of the shares of Company common
stock subject to a stock option, over the option exercise price for such option.


    Notwithstanding anything to the contrary in this paragraph 9(a)(iv)(2), if
as of the applicable calculation date, the Company’s common stock is no longer
traded on any national, regional or over-the-counter stock exchange, the fair
market value of the Company’s common stock for purposes of determining the
amount of spread shall be the amount agreed to by the Employee and the Company.
However, if the Employee and the Company are not able to agree on a fair market
value within ten (10) days after the date payment is due to be made to the
Employee under this paragraph 9(a)(iv)(2), the fair market value of a share of
the Company’s common stock shall be determined by a qualified and independent
appraiser selected by the Assistant Regional director of the American
Arbitration Association or his delegate. Such appraiser shall deliver its final
report to the Company and the Employee immediately upon completion. The
determination of the appraiser shall be final and binding on all parties and
shall include interest on such amount computed from the date payment is due at
such rate as determined by the arbitrator. Any payment to the Employee under
paragraph 9(a)(iv)(2), which was delayed pending such appraisal, shall be made
within five (5) business days after the appraiser delivers its report to the
Company and the Employee. All fees, costs and expenses associated with such
appraisal (including those of the arbitrator) shall be paid by the Company.


     (b) For purposes of calculating the lump sum cash payments provided by
paragraphs 9(a)(i) through (iv), above, present value shall be determined by
using a discount factor equal to one percentage point below the Prime Rate,
compounded annually. The “Prime Rate” shall be the base rate on corporate loans
at large U.S. money center commercial banks as reported in The Wall Street
Journal (or, if such rate is no longer published, such other base rate on
corporate loans by large money center commercial banks in the United States to
their most credit-worthy customers as published by any newspaper or periodical
of general circulation) as of the date on which termination shall have occurred.


     (c) For a period of 36 months (commencing with the month in which
termination shall have occurred), the Employee shall continue to be entitled to
all employee benefits provided for in paragraphs 5(c)(iv) through (vi), above,
as if the Employee were still employed during such period under this Agreement,
with benefits based upon the compensation used to calculate the payments
provided by paragraph 9(a) above, and if and to the extent that such benefits
shall not be payable or provided under any such plan, the Company shall pay or
provide such benefits on an individual basis. The benefits provided for in
paragraph 5(c)(vi), above, in accordance with this paragraph 9(c) shall be
secondary to any comparable benefits provided by another employer.


     (d) Notwithstanding the termination of the Employee, in the event a Change
in Control occurs prior to a vote of the shareholders of the Company on the
approval of the UNITIL Stock Option Plan, as approved by the Board of Directors
of the Company on January 17, 1989, then, within five (5) business days of such
Change in Control, the Company shall pay to the Employee a lump sum cash amount
equal to the economic benefit that the Employee would have received on any
Company stock options granted subject to shareholder approval, had the
shareholders approved such Plan, including any associated dividend equivalents,
assuming that the options remained unexercised until the day preceding the
expiration of such plan, based on assumptions determined by the Compensation
Committee upon the advice of an independent financial advisor.


     (e) (i) In the event it shall be determined that any payment or
distribution by the Company to or for the benefit of the Employee, whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise (a “Payment”), would be subject to the excise tax imposed
by Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”)
(or any successor thereto) or comparable state or local tax or any interest or
penalties with respect to such excise tax or comparable state or local tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then the Employee shall be
entitled to receive an additional payment (a “Gross-Up Payment”). The Gross-Up
Payment shall be equal to the sum of the Excise Tax and all taxes (including any
interest or penalties imposed with respect to such taxes) imposed upon the
Gross-Up Payment.


  (ii) If the Employee determines that a Gross-Up Payment is required, the
Employee shall so notify the Company in writing, specifying the amount of
Gross-Up Payment required and details as to the calculation thereof. The Company
shall within 30 days either pay such Gross-Up Payment (net of applicable wage
withholding) to the Employee or furnish an unqualified opinion from Independent
Tax Counsel (as defined below), addressed to the Employee and the Company, that
there is substantial authority (within the meaning of section 6661 of the Code)
for the position that no Gross-Up Payment is required. “Independent Tax Counsel”
means a lawyer with expertise in the area of executive compensation tax law, who
shall be selected by the Employee and shall be reasonable acceptable to the
Company, and whose fees and disbursements shall be paid by the Company.


  (iii) If the Internal Revenue Service or other tax authority proposes in
writing an adjustment to the income tax of the Employee which would result in a
Gross-Up Payment, the Employee shall promptly notify the company in writing and
shall refrain for at least thirty days after giving such notice, if so permitted
by law, from paying any tax (including interest, penalties and additions to tax)
asserted to be payable as a result of such proposed adjustment. Before the
expiration of such period, the Company shall either pay the Gross-Up Payment or
provide an opinion from Independent Tax Counsel to the Employee and the Company
as to whether it is more likely than not that the proposed adjustment would be
successfully challenged if the matter were to be litigated. If the opinion
provides that a challenge would be more likely than not to be successful if the
issue were litigated, and the Company requests in writing that the Employee
contest such proposed adjustment, then the Employee shall contest the proposed
adjustment and shall consult in good faith with the Company with respect to the
nature of all action to be taken in furtherance of the contest of such proposed
adjustment; provided that the Employee, after such consultation with the
Company, shall determine in his sole discretion the nature of all action to be
taken to contest such proposed adjustment, including (A) whether any such action
shall initially be by way of judicial or administrative proceedings, or both,
(B) whether any such proposed adjustment shall be contested by resisting payment
thereof or by paying the same and seeking a refund thereof, and (C) if the
Employee shall undertake judicial action with respect to such proposed
adjustment, the court or other judicial body before which such action shall be
commenced and the court or other judicial body to which any appeals should be
taken. The Employee agrees to take appropriate appeals of any judicial decision
that would require the Company to pay a Gross-Up Payment, provided the Company
requests in writing that the Employee do so and provides an opinion from
Independent Tax Counsel to the Employee and the Company that it is more likely
than not that the appeal would be successful. The Employee further agrees to
settle, compromise or otherwise terminate a contest with the Internal Revenue
Service or other tax authority with respect to all or a portion of the proposed
adjustment giving rise to the Gross-Up Payment, if requested by the Company in
writing to do so at any time, in which case the Employee shall be entitled to
receive from the Company the Gross-Up Payment. In no event shall the Employee
compromise or settle all or any portion of a proposed adjustment which would
result in a Gross-Up Payment without the written consent of the Company.


    The Employee shall not be required to take or continue any action pursuant
to this paragraph 9(e) unless the Company acknowledges its liability under this
Agreement in the event that the Internal Revenue Service or other tax authority
prevails in this contest. The Company hereby agrees to indemnify the Employee in
a manner reasonably satisfactory to the Employee for any fees, expenses,
penalties, interest or additions to tax which the Employee may incur as a result
of contesting the validity of any Excise Tax and to pay the Employee promptly
upon receipt of a written demand therefore all costs and expenses which the
Employee may incur in connection with contesting such proposed adjustment
(including reasonable fees and disbursements of Independent Tax Counsel);
provided, however, that the Company shall not be required to pay any amount
necessary to permit the Employee’s institution of a claim for refund under this
paragraph 9(e)(iii).


    If the Employee shall have contested any proposed adjustment as above
provided, and for so long as the employee shall be required under the terms of
this paragraph 9(e)(iii) to continue such contest, the Company shall not be
required to pay a Gross-Up Payment until there occurs a Final Determination (as
defined below) of the liability of the Employee for the tax and any interest,
penalties and additions to tax asserted to be payable as a result of such
proposed adjustment. A “Final Determination” shall mean (A) a decision,
judgment, decree or other order by any court of competent jurisdiction, which
decision, judgment, decree or other order has become final after all allowable
appeals by either party to the action have been exhausted, the time for filing
such appeal has expired or the Company has no right under the terms hereof to
request an appeal, (ii) a closing agreement entered into under section 7121 of
the code or any other settlement agreement entered into in connection with an
administrative or judicial proceeding and with the consent of the Company, or
(iii) the expiration of the time for instituting a claim for refund, or if such
a claim was filed, the expiration of the time for instituting suit with respect
thereto.


  (iv) In the event the Employee receives any refund from the Internal Revenue
Service or other tax authority on account of an overpayment of Excise Tax, such
amount and interests attributable thereto shall be promptly paid by the Employee
to the Company.


10. Source of Payments. All payments provided for in paragraphs 5, 6, 7 and 9
shall be paid in cash from the general funds of the Company and its
subsidiaries. The Company shall not be required to establish a special or
separate fund or other segregation of assets to assure such payments.


11. Litigation Expenses. In the event of any litigation or other proceeding
between the Company and the Employee with respect to the subject matter of this
Agreement and the enforcement of rights hereunder, the Company shall reimburse
the Employee for all reasonable costs and expenses relating to such litigation
or other proceeding as they are incurred, including reasonable attorneys fees
and expenses, regardless of whether such litigation results in any settlement or
judgment or order in favor of any party; provided, however, that any claim or
action initiated by the Employee relating to this Agreement shall have been made
or brought after reasonable inquiry and shall be well grounded in fact and
warranted by existing law or a good faith argument for the extension,
modification, or reversal of existing law, and that it is not interposed for any
improper purpose, such as to harass or to cause unnecessary delay or needless
increase in the cost of litigation.


          Notwithstanding any provision of New Hampshire law to the contrary, in
no event shall the Employee be required to reimburse the Company for any of the
costs and expenses relating to such litigation or other proceeding. The
obligation of the Company under this paragraph 11 shall survive the termination
for any reason of this Agreement (whether such termination is by the Company, by
the Employee, upon expiration of this Agreement or otherwise).


12. Income Tax Withholding. The Company may withhold from any payments made
under this Agreement all federal, state, city or other taxes as shall be
required pursuant to any law or governmental regulation or ruling.


13. Entire Understanding. This Agreement contains the entire understanding
between the Company and the Employee with respect to the subject matter hereof
and supersedes any prior employment agreement between the Company and the
Employee, except that his Agreement shall not affect or operate to reduce any
benefit or compensation inuring to the Employee of a kind elsewhere provided and
not expressly provided for in this Agreement.


14. Severability. If, for any reason, any one or more of the provisions or part
of a provision contained in this Agreement shall be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision or part of a provision of this Agreement
not held so invalid, illegal or unenforceable, and each other provision or part
of a provision shall to the full extent consistent with law continue in full
force and effect. If this Agreement is held invalid or cannot be enforced, then
to the full extent permitted by law any prior agreement between the Company and
the Employee shall be deemed reinstated as if this Agreement had not been
executed.


15. Consolidation, Merger, or Sale of Assets. Nothing in this Agreement shall
preclude the Company from consolidating or merging into or with, or transferring
all or substantially all of its assets to, another corporation with a net worth
at least equal to that of the Company and which assumes this Agreement and all
obligations and undertakings of the Company hereunder. Upon such a
consolidation, merger or transfer of assets and assumption, the term “the
Company”, as used herein shall mean such other corporation and this Agreement
shall continue in full force and effect.


16. Notices. All notices, requests, demands and other communications required or
permitted hereunder shall be given in writing and shall be deemed to have been
duly given if delivered or mailed, postage prepaid, first class as follows:


(a) to the Company:


  UNITIL Corporation
216 Epping Road
Exeter, New Hampshire 03833
Attention: Secretary


(b) to the Employee:


  at the address set forth at the beginning of this Agreement


  or to such other address as either party shall have previously specified in
writing to the other.


17. No Attachment. Except as required by law, no right to receive payments under
this Agreement shall be subject to anticipation, commutation, alienation, sale
assignment, encumbrance, charge, pledge, or hypothecation or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect.


18. Binding Agreement. This Agreement shall be binding upon, and shall inure to
the benefit of, the Employee and the Company and their respective permitted
successors and assigns.


19. Modification and Waiver. This Agreement may not be modified or amended
except by an instrument in writing signed by the parties hereto. No term or
condition of this Agreement shall be deemed to have been waived, nor shall there
be any estoppel against the enforcement of any provision of this Agreement
except by written instrument signed by the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.


20. Headings of No Effect. The paragraph headings contained in this Agreement
are included solely for convenience of reference and shall not in any way affect
the meaning or interpretation of any of the provisions of this Agreement.


21. Governing Law. This Agreement and its validity, interpretation, performance,
and enforcement shall be governed by the laws of the State of New Hampshire,
without giving effect to the choice of law provisions in effect in such State.


        IN WITNESS WHEREOF, the Company has caused this Agreement to be executed
by its officers thereunto duly authorized, and the Employee has signed this
Agreement, all as of the date first above written.

UNITIL CORPORATION


BY:   
——————————————
 


——————————————
Employee






Employees Who Have Executed Above Severance Agreement:



Employee Effective Date Robert G. Schoenberger 2/6/98 Mark H. Collin 8/27/92
George R. Gantz 2/21/89 Raymond J. Morrissey 8/18/92 Todd R. Black 9/11/98
Laurence M. Brock 8/28/95